DETAILED ACTION
The Amendment filed 11/14/22 has been entered.  Claims 1-13 are currently pending, with claims 2-13 being newly added.  While the previous double patenting rejection is withdrawn, revised rejections of all claims are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,066,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is: (1) that the rod has a portion not exposed to the fluid filled chamber, but this is typical of piston rods  in cylindrical shock absorbers (they have a portion within the cylinder and a portion outside the cylinder); and (2) the compression damper is different from the main piston, but this is essentially inherent since the compression damper includes its own piston(s) – the compression piston and internal floating piston.  Claim 1 of the ‘123 Patent includes identical language for essentially all of the substantive limitations of claim 2 of the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 are rejected because of a cou[ple indefiniteness issues with claim 1.  First, claim 1 recites several components such as “a compression piston,” an internal floating piston” and a “single adjustable fluid circuit” but it is unclear if these components are part of the overall shock absorber device or part of the previously defined “compression damper.”  See claim 1, lines 9-17.  It would seem that the latter is applicable because of cancelled language that includes “said compression damper comprising:” preceding recitation of these components, but it appears to have been mistakenly been deleted.  Second, claim 1 recites “said fluid filled chamber of said compression damper” but this technically lacks sufficient antecedent basis.  See claim 1, lines 18-19.  The “fluid filled chamber” is defined prior to the “compression damper” being defined, and the compression damper and the main piston are both disposed within the fluid chamber, so it is incorrect to refer to the fluid filled chamber as being “of said compression damper.” 
Claims 3-4 and 12-13 are rejected because they use the relative terms “low” and high” in association with compression speeds.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Gonzalez in view of Asa
Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (U.S. Patent No. 6,505,719) (cited by Applicant) in view of Asa et al. (U.S. Patent No. 6,158,559) (cited by Applicant).  Gonzalez is directed to a damping apparatus for bicycle forks.  See Abstract.  Asa is directed to a bearing device of a piston rod.  See Abstract. 
Claim 1: Gonzalez discloses a shock absorber, said shock absorber [Figs. 2, 15] comprising: a fluid filled chamber (42); a main piston (40) slidably disposed within said fluid filled chamber; a rod (68) coupled to said main piston, a compression damper [Fig. 15] disposed within said fluid filled chamber, said compression damper comprising: a compression piston (434); an internal floating piston (334); and a single adjustable fluid circuit (446, 448, 459) configured for controlling a damping rate associated with multiple compression speeds of said shock absorber, wherein said single adjustable fluid circuit comprises: a fluid passageway (446, 448) through said compression piston and a positionally adjustable floating shim stack (459) positioned at one end of said fluid passageway [see Fig. 15; col. 11, lines 26-44 (adjusting 466a to vary fluid flow through 459)], said positionally adjustable floating shim stack configured for selectively blocking a flow of fluid through said fluid passageway.  See Figs. 2, 15. 
Gonzalez discloses all the limitations of this claim except for the “leak path.”  Although the phrase “leak path” is broadly recited and could arguably include any fluid path from the fluid filled chamber to a location exterior to the chamber (for example, via 410c, 366e, 366f, hence resulting in a 102 rejection), for the sake of advancing prosecution, a narrower interpretation of “leak path” will be applied here.  Nonetheless, it is strongly urged that Applicant consider clarifying language to further define what constitutes a “leak path.” 
Asa discloses a leak path (23, 25, 27) configured for, upon compression, enabling oil to leak from said fluid filled chamber (inside 2) of said compression damper to a position (26) exterior to said fluid filled chamber, wherein said leak path is part of a recirculation system of said shock absorber.  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a “leak path” in Gonzalez because it is well-known in the art that piston-cylinder arrangements eventually may encounter leaks proximate to the piston rod and cylinder end connection since the seal there may eventually be compromised due to the constant relative motion between these components.  The use of an oil leak path to some other chamber, perhaps a reservoir, that will ultimately recycle this oil, increases both functionality and longevity of the shock absorber. 
Claims 3-4: Gonzalez discloses that said multiple compression speeds comprise: a low or high-speed compression.  See 112 rejection above. 
Claim 5: Gonzalez discloses that said multiple compression speeds comprise: a lockout speed.  See Fig. 15 (466a may be adjusted accordingly). 
Claim 6: Gonzalez discloses that said positionally adjustable floating shim stack comprises: a top surface; a bottom surface; a first end that remains unclamped to any other component of said compression damper during a compression of said shock absorber and, upon a position adjustment of said first end such that a first component of said compression damper provides a first pre-load (466a) against said top surface at said first end, moves a distance into said fluid passageway; and a second end that flexes upwards when said flow of fluid through said fluid passageway pushes up against said bottom surface and overcomes a predetermined stiffness of said positionally adjustable floating shim stack.  See Fig. 15. 
Claim 7: Gonzalez discloses that said position adjustment is accomplished via a manual rotation of an adjustment knob (166) coupled with said positionally adjustable floating shim stack.  See Figs. 2, 15. 
Claim 8: Gonzalez discloses that said first component comprises: a pre-load hat (466a and/or component below it and above 434).  See Fig. 15. 
Claim 9: Gonzalez discloses a second component (356a) providing a second pre-load against said top surface at said second end during an upward flexing of said second end.  See Fig. 15. 
Claim 10: Gonzalez discloses that said second component comprises: a spring (356a).  It would have been obvious to one skilled in the art to use a wave spring rather than a coil spring since it is a design choice based on cost/availability of parts achieving the identical objective, and a simple substitution. 
Claim 11: Gonzalez discloses that said first component comprises: said pre-load hat (466a and/or component below it and above 434), wherein a first portion of said pre-load hat presses against said positionally adjustable floating shim stack, and a second portion of said pre-load hat presses against said second component, thereby supporting said second pre-load being applied against said top surface at said second end of said positionally adjustable floating shim stack during an upward flexing of said second end.  See Fig. 15. 
Claim 12: Gonzalez discloses that said positionally adjustable floating shim stack comprises: a first position corresponding to a low speed compression adjustment wherein said positionally adjustable floating shim stack lies flat across said opening to said fluid passageway.  See Fig. 15; see also 112 rejection above. 
Claim 13: Gonzalez discloses that said positionally adjustable floating shim stack comprises: a second position corresponding to a compression speed greater than a minimum compression adjustment speed, wherein said second position comprises: a concave shape.  See Fig. 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 15, 2022